            Case 1:21-cv-06819 Document 1 Filed 08/13/21 Page 1 of 16




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


  THOMAS JONES,
                                                      Civil Action No.
                      Plaintiff,
                                                      COMPLAINT FOR VIOLATIONS
       v.                                             OF THE FEDERAL SECURITIES
                                                      LAWS

   1LIFE HEALTHCARE, INC., AMIR
   DAN RUBIN, PAUL R. AUVIL, MARK                     JURY TRIAL DEMANDED
   S. BLUMENKRANZ, BRUCE W.
   DUNLEVIE, KALEN F. HOLMES,
   DAVID P. KENNEDY, FREDA LEWIS-
   HALL, ROBERT R. SCHMIDT, and
   SCOTT C. TAYLOR,

                      Defendants.



       Plaintiff Thomas Jones (“Plaintiff”) by and through his undersigned attorneys, brings this

action on behalf of himself, and alleges the following based upon personal knowledge as to those

allegations concerning Plaintiff and, as to all other matters, upon the investigation of counsel,

which includes, without limitation: (a) review and analysis of public filings made by 1Life

Healthcare, Inc. (“1Life” or the “Company”) and other related parties and non-parties with the

United States Securities and Exchange Commission (“SEC”); (b) review and analysis of press

releases and other publications disseminated by certain of the Defendants (defined below) and

other related non-parties; (c) review of news articles, shareholder communications, and postings

on the Company’s website concerning the Company’s public statements; and (d) review of other

publicly available information concerning 1Life and the Defendants.
            Case 1:21-cv-06819 Document 1 Filed 08/13/21 Page 2 of 16




                                 SUMMARY OF THE ACTION

       1.       This is an action brought by Plaintiff against 1Life and the Company’s Board of

Directors (the “Board” or the “Individual Defendants”) for their violations of Section 14(a) and

20(a) of the Securities Exchange Act of 1934, 15 U.S.C. §§ 78n(a), 78t(a), and SEC Rule 14a-9,

17 C.F.R. 240.14a-9, in connection with the Company’s proposed acquisition of Iora Health, Inc.

(“Iora”) (the “Proposed Transaction”).

       2.       On June 6, 2021, the Company entered into an Agreement and Plan of Merger

(the “Merger Agreement”) with Iora. Pursuant to the terms of the Merger Agreement the Iora

shareholders are expected to own approximately 26.75% of the combined company.

       3.       On July 14, 2021, in order to convince the Company’s shareholders to vote in

favor of the Proposed Transaction, the Board authorized the filing of a materially incomplete and

misleading registration statement with the SEC on Form S-4/A (the “Registration Statement”), in

violation of Sections 14(a) and 20(a) of the Exchange Act.

       4.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

1Life and the Board for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule

14a-9. Plaintiff seeks to enjoin Defendants from taking any steps to consummate the Proposed

Transaction unless and until the material information discussed below is disclosed to 1Life

shareholders before the vote on the Proposed Transaction or, in the event the Proposed

Transaction is consummated, recover damages resulting from the Defendants’ violations of the

Exchange Act.




                                                  2
                Case 1:21-cv-06819 Document 1 Filed 08/13/21 Page 3 of 16




                                   JURISDICTION AND VENUE

          5.     This Court has subject matter jurisdiction over all claims asserted herein pursuant

to Section 27 of the Exchange Act, 15 U.S.C § 78aa, and 28 U.S.C. § 1331, as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.

          6.     This Court has personal jurisdiction over all of the Defendants because each is

either a corporation that conducts business in, solicits shareholders in, and/or maintains

operations within, this District, or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District so as to make the

exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

          7.     Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                           THE PARTIES

          8.     Plaintiff is, and has been at all times relevant hereto, the owner of 1Life shares.

          9.     Defendant 1Life is incorporated under the laws of Delaware and has its principal

executive offices located at One Embarcadero Center, Suite 1900, San Francisco, California,

94111. The Company’s common stock trades on the NASDAQ under the symbol “ONEM.”

          10.    Defendant Amir Dan Rubin (“Rubin”) is and has been the Chairman of the Board,

Chief Executive Officer (“CEO”) and President of 1Life at all times during the relevant time

period.

          11.    Defendant Paul R. Auvil (“Auvil”) is and has been a 1Life director at all times

during the relevant time period.




                                                   3
             Case 1:21-cv-06819 Document 1 Filed 08/13/21 Page 4 of 16




       12.     Defendant Mark S. Blumenkranz (“Blumenkranz”) is and has been a 1Life

director at all times during the relevant time period.

       13.     Defendant Bruce W. Dunlevie (“Dunlevie”) is and has been a 1Life director at all

times during the relevant time period.

       14.     Defendant Kalen F. Holmes (“Holmes”) is and has been a 1Life director at all

times during the relevant time period.

       15.     Defendant David P. Kennedy (“Kennedy”) is and has been a 1Life director at all

times during the relevant time period.

       16.     Defendant Freda Lewis-Hall (“Lewis-Hall”) is and has been a 1Life director at all

times during the relevant time period.

       17.     Defendant Robert R. Schmidt (“Schmidt”) is and has been a 1Life director at all

times during the relevant time period.

       18.     Defendant Scott C. Taylor (“Taylor”) is and has been a 1Life director at all times

during the relevant time period.

       19.     Defendants Rubin, Auvil, Blumenkranz, Dunlevie, Holmes, Kennedy, Lewis-

Hall, Schmidt, and Taylor are collectively referred to herein as the “Individual Defendants.”

       20.     The Individual Defendants, along with Defendant 1Life, are collectively referred

to herein as “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

                                   Background of the Company

       21.     1Life is a membership-based and technology-powered primary care platform with

seamless digital health and inviting in-office care, convenient to where people work, shop, live,

and click. Our vision is to delight millions of members with better health and better care while




                                                  4
             Case 1:21-cv-06819 Document 1 Filed 08/13/21 Page 5 of 16




reducing costs. Our mission is to transform health care for all through our human-centered,

technology-powered model. Headquartered in San Francisco, 1Life is the administrative and

managerial services company for the affiliated One Medical physician-owned professional

corporations that deliver medical services in-office and virtually. 1Life and the One Medical

entities do business under the “One Medical” brand.

                    The Company Announces the Proposed Transaction

       22.    On June 7, 2021, the Company jointly issued a press release announcing the

Proposed Transaction. The press release stated in part:


       SAN FRANCISCO, June 07, 2021 (GLOBE NEWSWIRE) -- 1Life Healthcare,
       Inc. (One Medical) (Nasdaq: ONEM), a leading human-centered and technology-
       powered primary care organization, today announced it has entered into a
       definitive agreement to acquire Iora Health, a human-centric, value-based primary
       care group with built-for-purpose technology focused on serving Medicare
       populations, in an all-stock transaction valued at approximately $2.1 billion.

       “We are delighted to announce plans to combine with Iora Health, a technology-
       powered primary care leader delivering outstanding member-based, value-based
       care for adults 65+ enrolled in Medicare Advantage and other at-risk
       reimbursement models. Together we will expand our addressable market to serve
       more members in more geographies with digital and in-person care across every
       stage of life, with further capabilities to deliver care within full-risk models.
       Together with Iora Health, we can deliver better health, better care, and lower
       costs for children, adults, and seniors,” said Amir Dan Rubin, Chair & CEO of
       One Medical.

       “Chris McKown and I founded Iora Health over 10 years ago to build an
       innovative primary care model that transforms lives and improves outcomes
       through relationship-based care, and we are excited to take this next exciting step
       with One Medical,” said Rushika Fernandopulle, M.D., MPP, Co-Founder and
       Chief Executive Officer of Iora Health. “Together, with our aligned cultures,
       shared mission, and complementary models, we can drive even greater impact for
       our patients, our teams, and our investors, and most importantly, our shared vision
       of transforming healthcare.”

       One Medical and Iora Health are aligned in their missions, models, and cultures to
       transform healthcare for key stakeholders -- Consumers, Employers and Payers,
       Providers, and Health Networks. Together, the two companies can further



                                                5
     Case 1:21-cv-06819 Document 1 Filed 08/13/21 Page 6 of 16




accelerate and build upon their impacts for these stakeholders, while
simultaneously expanding their models in existing markets, entering new markets,
serving new populations, expanding full-risk models, and leveraging their
purpose-built technologies for increased growth and scale.

Strategic and financial benefits of the transaction include:

•   Creates a premier national member-based, technology-powered primary care
    platform to deliver better health, better care, and lower costs across
    Commercial and Medicare populations;

•   Positions One Medical with Iora Health to advance the health of members
    across every stage of life;

•   Extends One Medical’s platform to deliver multi-modal care with 24/7
    national digital health and in-person care across a combined 28 markets and
    beyond;

•   Expands potential market opportunity to $870 billion across Commercial and
    Medicare segments, including the new Medicare Direct Contracting program;

•   Enhances One Medical’s risk-taking capabilities and extends One Medical
    into full-risk Medicare reimbursement models;

•   Amplifies the power of purpose-built technologies to deliver premier member
    experiences, population health, provider support, and value-based care across
    every stage of life;

•   Accelerates the expansion of two high-growth organizations, with
    complementary cultures and models serving as a premier place to practice
    modernized healthcare; and,

•   Offers an opportunity to create significant value, with an expected $350+
    million in annual revenue synergies by 2025, ~$30 million in annual net cost
    synergies by 2025, and with ~$30 million in cumulative capex savings
    through 2025.

“One Medical has proven its ability to drive profitable membership growth,
engage with members, improve health outcomes and lower costs. I am excited at
the prospect of creating even more differentiation by adding Iora Health’s
Medicare-focused capabilities, expanding our reach to 28 markets, and offering
our service experience to the parents and grandparents of our 598 thousand
members,” said Bjorn Thaler, Chief Financial Officer, One Medical.

Leadership and Governance




                                          6
             Case 1:21-cv-06819 Document 1 Filed 08/13/21 Page 7 of 16




       A designee of Iora Health will join the One Medical Board and Rushika
       Fernandopulle will become One Medical’s Chief Innovation Officer.

       Transaction Details

       Under the terms of the agreement, Iora Health shareholders will receive 56.1
       million shares of One Medical common stock. Based on the closing share price of
       One Medical’s common stock of $35.59 on June 4th, 2021, the total transaction is
       valued at approximately $2.1 billion. Upon completion of the transaction, Iora
       Health shareholders are expected to own approximately 26.75% of the combined
       company.

       The transaction is expected to close in late Q3 or Q4 of 2021 and is subject to
       customary closing conditions, including approval by One Medical and Iora Health
       stockholders and receipt of regulatory approval.

       Advisors

       Morgan Stanley & Co. LLC served as exclusive financial advisor to One Medical
       and Cooley LLP served as legal advisor.

       Credit Suisse served as exclusive financial advisor to Iora Health and Skadden,
       Arps, Slate, Meagher & Flom LLP served as legal advisor.

                 FALSE AND MISLEADING STATEMENTS
      AND/OR MATERIAL OMISSIONS IN THE REGISTRATION STATEMENT

       23.    On July 14, 2021, the Company authorized the filing of the Registration

Statement with the SEC.       The Registration Statement recommends that the Company’s

shareholders vote in favor of the Proposed Transaction.

       24.    Defendants were obligated to carefully review the Registration Statement prior to

its filing with the SEC and dissemination to the Company’s shareholders to ensure that it did not

contain any material misrepresentations or omissions. However, the Registration Statement

misrepresents and/or omits material information that is necessary for the Company’s

shareholders to make informed decisions regarding whether to vote in favor of the Proposed

Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.




                                                7
             Case 1:21-cv-06819 Document 1 Filed 08/13/21 Page 8 of 16




                    Material False and Misleading Statements or Material
             Misrepresentations or Omissions Regarding the Financial Projections

       25.      The Registration Statement contains projections prepared by the Company’s and

Iora’s management concerning the Proposed Transaction, but fails to provide material

information concerning such.

       26.      The SEC has repeatedly emphasized that disclosure of non-GAAP projections can

be inherently misleading, and has therefore heightened its scrutiny of the use of such

projections. 1 Indeed, on May 17, 2016, the SEC’s Division of Corporation Finance released new

and updated Compliance and Disclosure Interpretations (“C&DIs”) on the use of non-GAAP

financial measures that demonstrate the SEC’s tightening policy. 2 One of the new C&DIs

regarding forward-looking information, such as financial projections, explicitly requires

companies to provide any reconciling metrics that are available without unreasonable efforts.

       27.      In order to make management’s projections included in the Registration Statement

materially complete and not misleading, Defendants must provide a reconciliation table of the

non-GAAP measures to the most comparable GAAP measures.

       28.      Specifically, with respect to the 1Life Management projection, the Company must

disclose the line item projections for the financial metrics that were used to calculate the non-




1
  See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
Evolving Views, Harvard Law School Forum on Corporate Governance and Financial
Regulation (June 24, 2016), available at https://corpgov.law.harvard.edu/2016/06/24/non-gaap-
financial-measuresthesecs evolving-views/; Gretchen Morgenson, Fantasy Math Is Helping
Companies Spin Losses Into Profits, N.Y. Times, Apr. 22, 2016, available at
http://www.nytimes.com/2016/04/24/business/fantasy-mathis-helping-companies-spin-ossesinto-
profits.html?_r=0.
2
 Non-GAAP Financial Measures, Compliance & Disclosure Interpretations, U.S. SECURITIES
AND       EXCHANGE          COMMISSION           (May     17,     2017), available   at
https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.


                                                8
               Case 1:21-cv-06819 Document 1 Filed 08/13/21 Page 9 of 16




GAAP measures, including: (i) Care Margin; (ii) Adjusted EBITDA; and (iii) Unlevered Free

Cash Flow.

        29.     With respect to the Iora Seller Case projection, prepared by Iora and adjusted by

1Life management the companies must disclose the line item projections for the financial metrics

that were used to calculate the non-GAAP measures, including: (i) Care Margin; (ii) Adjusted

EBITDA; and (iii) Unlevered Free Cash Flow.

        30.     With respect to the Iora Base Case projections, the Registration Statement must

disclose the line item projections for the financial metrics that were used to calculate the non-

GAAP measures, including: (i) Care Margin; (ii) Adjusted EBITDA; (iii) Unlevered Free Cash

Flow.

        31.     With respect to the Synergies Case projections, the Registration Statement must

disclose the line item projections for the financial metrics that were used to calculate the non-

GAAP measures, including: (i) Adjusted EBITDA.

        32.     Disclosure of the above information is vital to provide investors with the complete

mix of information necessary to make an informed decision when voting on the Proposed

Transaction.    Specifically, the above information would provide shareholders with a better

understanding of the analyses performed by the Company’s financial advisor in support of its

opinion.

                     Material False and Misleading Statements or Material
           Misrepresentations or Omissions Regarding Morgan Stanley’s Financial Opinion

        33.     The Registration Statement contains the financial analyses and opinion of Morgan

Stanley & Co. LLC (“Morgan Stanley”) concerning the Proposed Transaction, but fails to

provide material information concerning such.




                                                 9
             Case 1:21-cv-06819 Document 1 Filed 08/13/21 Page 10 of 16




       34.     With respect to Morgan Stanley’s Discounted Future Value Analysis for Iora, the

Registration Statement fails to disclose: (i) The specific inputs and assumptions underlying

Morgan Stanley’s use of the multiples range; (ii) the specific inputs and assumptions underlying

the utilized cost of equity rate of 8.6%; and (iii) Ioar’s mid-point cost of equity derived.

       35.     With respect to Morgan Stanley’s Discounted Cash Flow Analysis for Iora, the

Registration Statement also fails to disclose: (i) the current value of the unlevered forecasted free

cash flows of Iora calculated; (ii) the terminal range for Iora calculated; (iii) the inputs and

assumptions underlying Morgan Stanley’s use of the perpetuity growth rate range of 2.5% to

3.5%; (iv) the inputs and assumptions underlying Morgan Stanley’s use of the discount rate

range of 7.8% to 9.3%; (v) Iora’s estimated weighted average cost of capital; (vi) the current

value of the cash from Iora’s future capital raises; and (vii) the inputs and assumptions

underlying Morgan Stanley’s use of the perpetuity growth rate of 0% as applied to the synergies.

       36.     With respect to Morgan Stanley’s Selected Publicly Traded Companies Analysis

for 1Life, the Registration Statement fails to disclose the inputs and assumptions underlying the

utilized multiple reference ranges.

       37.      With respect to Morgan Stanley’s Discounted Future Value Analysis for 1Life,

the Registration Statement fails to disclose: (i) the inputs and assumptions underlying Morgan

Stanley’s use of the 2023E revenue multiple range of 8.5x to 11.5x; and (ii) the inputs and

assumptions underlying Morgan Stanley’s use of the equity rate of 8.9%.

       38.     With respect to Morgan Stanley’s Discounted Cash Flow Analysis for 1Life, the

Registration Statement fails to disclose: (i) the current value of the unlevered forecasted free cash

flows of 1Life calculated; (ii) 1Life’s calculated terminal range; (iii) the inputs and assumptions

underlying Morgan Stanley’s use of the perpetuity growth rate range of 2.5% to 3.5%; (iv) the




                                                  10
              Case 1:21-cv-06819 Document 1 Filed 08/13/21 Page 11 of 16




inputs and assumptions underlying Morgan Stanley’s use of the discount range of 8.0% to 9.4%;

(v) 1Life’s estimated weighted average cost of capital; and (vi) the utilized present value of tax

savings from the NOLs.

        39.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed. Moreover,

the disclosure of projected financial information is material because it provides shareholders with

a basis to project the future financial performance of a company and allows shareholders to

better understand the financial analyses performed by the Company’s financial advisor in support

of its fairness opinion.

                     Material False and Misleading Statements or Material
          Misrepresentations or Omissions Regarding the Background of the Transaction

        40.     The Registration Statements fails to provide material information regarding the

background of the Proposed Transaction.

        41.     Specifically, the Registration Statement fails to disclose: (i) sufficient information

regarding the existence of and/or number and nature of all confidentiality agreements entered

into between the Company and any interested third party during the sales process, if their terms

differed from one another, and if they contained “don’t-ask, don’t-waive” or standstill

provisions, and if so, the specific conditions, if any, under which such provisions would fall

away or prevent parties from submitting a bid; (ii) sufficient information regarding

communications about post-transaction employment and directorship during the negotiation of

the Proposed Transaction.

        42.     Without the above described information, the Company’s shareholders are unable

to cast a fully informed vote on the Proposed Transactions. Accordingly, in order to provide



                                                  11
                Case 1:21-cv-06819 Document 1 Filed 08/13/21 Page 12 of 16




shareholders with a complete mix of information, the omitted information described above

should be disclosed.

                                               COUNT I

                       (Against All Defendants for Violations of Section 14(a)
                  of the Exchange Act and Rule 14a-9 Promulgated Thereunder)

          43.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          44.     Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          45.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that communications with stockholders in a recommendation statement shall not

contain “any statement which, at the time and in the light of the circumstances under which it is

made, is false or misleading with respect to any material fact, or which omits to state any

material fact necessary in order to make the statements therein not false or misleading.” 17

C.F.R. § 240.14a-9.

          46.     Defendants have issued the Registration Statement with the intention of soliciting

shareholders support for the Proposed Transaction. Each of the Defendants reviewed and

authorized the dissemination of the Registration Statement, which fails to provide critical

information regarding, among other things, the financial projections for the Company.



                                                     12
             Case 1:21-cv-06819 Document 1 Filed 08/13/21 Page 13 of 16




       47.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Defendants, by virtue

of their roles as officers and/or directors, were aware of the omitted information but failed to

disclose such information, in violation of Section 14(a). The Defendants were therefore

negligent, as they had reasonable grounds to believe material facts existed that were misstated or

omitted from the Registration Statement, but nonetheless failed to obtain and disclose such

information to shareholders although they could have done so without extraordinary effort.

       48.     The Defendants knew or were negligent in not knowing that the Registration

Statement is materially misleading and omits material facts that are necessary to render it not

misleading. The Defendants undoubtedly reviewed and relied upon the omitted information

identified above in connection with their decision to approve and recommend the Proposed

Transaction.

       49.     The Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the Registration Statement, rendering the

sections of the Registration Statement identified above to be materially incomplete and

misleading. Indeed, the Defendants were required to be particularly attentive to the procedures

followed in preparing the Registration Statement and review it carefully before it was

disseminated, to corroborate that there are no material misstatements or omissions.

       50.     The Defendants were, at the very least, negligent in preparing and reviewing the

Registration Statement. The preparation of a Registration Statement by corporate insiders

containing materially false or misleading statements or omitting a material fact constitutes

negligence. The Defendants were negligent in choosing to omit material information from the

Registration Statement or failing to notice the material omissions in the Registration Statement




                                               13
                Case 1:21-cv-06819 Document 1 Filed 08/13/21 Page 14 of 16




upon reviewing it, which they were required to do carefully as the Company’s directors. Indeed,

the Defendants were intricately involved in the process leading up to the signing of the Merger

Agreement and the preparation of the Company’s financial projections.

          51.     The misrepresentations and omissions in the Registration Statement are material

to Plaintiff, who will be deprived of his right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction.

          52.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                               COUNT II

                              (Against the Individual Defendants for
                          Violations of Section 20(a) of the Exchange Act)

          53.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          54.     The Individual Defendants acted as controlling persons of 1Life within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of 1Life, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Registration Statement filed with the SEC, they had the power to influence and control and

did influence and control, directly or indirectly, the decision making of the Company, including

the content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

          55.     Each of the Individual Defendants was provided with, or had unlimited access to,

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading



                                                    14
             Case 1:21-cv-06819 Document 1 Filed 08/13/21 Page 15 of 16




prior to and/or shortly after these statements were issued and had the ability to prevent the

issuance of the statements or cause the statements to be corrected.

       56.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Registration Statement at issue contains

the unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly involved in preparing this document.

       57.     In addition, as set forth in the Registration Statement sets forth at length and

described herein, the Individual Defendants were involved in negotiating, reviewing, and

approving the Merger Agreement. The Registration Statement purports to describe the various

issues and information that the Individual Defendants reviewed and considered. The Individual

Defendants participated in drafting and/or gave their input on the content of those descriptions.

       58.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       59.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       60.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.




                                                15
              Case 1:21-cv-06819 Document 1 Filed 08/13/21 Page 16 of 16




                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.       Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.       Directing the Individual Defendants to disseminate an Amendment to the

Registration Statement that does not contain any untrue statements of material fact and that states

all material facts required in it or necessary to make the statements contained therein not

misleading;

       C.       Directing Defendants to account to Plaintiff for all damages sustained because of

the wrongs complained of herein;

       D.       Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.       Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: August 13, 2021                                         Respectfully submitted,

                                                               By: /s/ Joshua M. Lifshitz
                                                               Joshua M. Lifshitz
                                                               Email: jml@jlclasslaw.com
                                                               LIFSHITZ LAW FIRM, P.C.
                                                               1190 Broadway,
                                                               Hewlett, New York 11557
                                                               Telephone: (516) 493-9780
                                                               Facsimile: (516) 280-7376

                                                               Attorneys for Plaintiff




                                                 16
